THE THIRTEENTH COURT OF APPEALS

                                    13-14-00726-CV


                                 Latasha Freeman
                                         v.
     American K-9 Detection Services, L.L.C. and Hill Country Dog Center, L.L.C.


                                   On appeal from the
                 198th Judicial District Court of Bandera County, Texas
                               Trial Cause No. CV-13-246


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and the cause

remanded to the trial court. The Court orders the judgment of the trial court

REVERSED and REMANDED for further proceedings consistent with its opinion. Costs

of the appeal are adjudged against appellee.

      We further order this decision certified below for observance.

October 22, 2015